Title: Agreement for Liberating British Prisoners, 19 April 1783
From: Washington, George,Lincoln, Benjamin
To: 


                        
                             19 April 1783
                        
                        Memorandum of Agreement for Liberation of British prisoners of War—agreed upon between the Minister at War
                            & the Commander in Chief 19th Aprl 1783
                        Orders to be given as soon as possible for their Liberation—& to commence thier March.
                        Sir Guy Carleton to be informed that it is at his Option whether they march all the Way thro the Country—or
                            be conveyed partly by Water—Those of Frederick Town & Winchester will take the route towards Baltimore where they
                            may arrive by the 10th of May—at which Time if Ships can be sent by Sir Guy, they may embark at that City &
                            proceed by Water to N.York—if not, then to go on by Land to the Delaware at Wilmington—The prisoners in Pennsylvania
                            except those at Readg may all embark in the Delaware, in Case Ships are sent from N.York by 5th of May to receive
                            them—The place of Embarkation to be at Philadelphia.
                        Sir Guy, if he pleases, to send an additional Number of Officers to attend & direct their March &
                            to prevent Disorders.
                        If Ships are not sent to receive them—then the whole will be marched, in Convenient Detachments under a small
                            Guard thro’ the Country, to Elizabeth Town.
                        Waggons for Invalids & Baggage to be provided by the U.States. A Proclamation to be issued, for all such prisoners as have been suffered to go into the Country for Labor—to rejoin their Corps by a certain Time—they to be informed that all prisoners are sett at Liberty, & to return to
                            Europe.
                        Sir Guy Carleton, if he accepts the proposal of sendg Ships to receive any part or all the Prisoners, he is
                            to be servd directly to the Secty at War in Phila. signifying his Intention—that the necessary Directions may be given.
                        The Prisoners at Reading about 3 or 400—are to march through the Country directly to Eliza. Town.
                        Memo—of Numbers—at Frederick & Winchester includg Women & Children—1500—In Pennsylvania—the
                            Total—4500—(of which at Reading—300. or 400—)
                    